                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    MARCUS HEMPHILL,                            :       Case No. 1:18-cv-497
                                                :
          Plaintiff,                            :       Judge Timothy S. Black
                                                :
    vs.                                         :       Magistrate Judge Karen L. Litkovitz
                                                :
    STATE OF OHIO (ODRC),                       :
                                                :
           Defendant.                           :

               ORDER ADOPTNG THE REPORT AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 6)
                   AND TERMINATING THIS CASE IN THIS COURT

          This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and submitted a Report and

Recommendation. (Doc. 6). Plaintiff filed an Objection. (Doc. 7).1

          As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that such Report and Recommendation should be and is hereby adopted in its

entirety. Accordingly:

          1.     The Magistrate Judge’s Report and Recommendation (Doc. 6) is
                 ADOPTED;


1
 Plaintiff’s Objection does not contain any argument or authority indicating that the Magistrate
Judge erred in concluding that Plaintiff failed to states a claim under 42 U.S.C. § 1983 or the
Americans with Disabilities Act, and, accordingly, is OVERRULED.
        2.   Plaintiff’s Objection (Doc. 7) is OVERRULED;

        3.   Plaintiff’s claims under 42 U.S.C. § 1983 and the Americans with
             Disabilities Act are DISMISSED with prejudice;

        4.   To the extent Plaintiff’s Complaint asserts state law claims, the Court
             DECLINES to exercise supplemental jurisdiction under 28 U.S.C.
             § 1367(c)(3) and DISMISSES any such state law claims without prejudice;

        5.   The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of this
             Order would not be taken in good faith;

        6.   Plaintiff’s Complaint is DISMISSED; and

        7.   The Clerk shall enter judgment accordingly, whereupon this case is
             TERMINATED in this Court.

        IT IS SO ORDERED.
             11/13/18
Date:
                                                   Timothy S. Black
                                                   United States District Judge




                                            2
